[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR COMPLIANCE DATED JUNE 1, 2001 (#126) AND PLAINTIFF'S MOTION TO DISMISS DATED OCTOBER 18, 2001 (#129)
The marriage of the parties was dissolved by the court (Goldstein, J.) on November 27, 1989. Their Separation Agreement of the same date was incorporated into the Judgment. Section 12 of the Judgment reads in relevant part as follows:
  The Husband shall assign part of his pension benefits to the Wife by way of a Qualified Domestic Relations Order . . . which will enable her to receive benefits in an amount of $800 per month . . . upon his retirement but no later than his age 65. . . .
The Qualified Domestic Relations Order ("QDRO") was made an attachment to the Agreement and to the Judgment. The QDRO could be amended or modified to accomplish the payment.
The Plaintiff took early retirement and the Plan Administrator actuarially reduced the Defendant's benefit from $800 per month to $228.32 per month since the Plaintiff's benefits would be reduced by his early retirement. Normal retirement age for the Plaintiff would have been age 65. As a result of the Plan Administrator's action the Defendant seeks an order of compliance and other relief. The Plaintiff seeks to dismiss on the basis that this court lacks subject matter jurisdiction. The court heard the oral arguments of counsel November 30, 2001 and counsel were ordered to file briefs. Having reviewed the arguments of counsel and their briefs the court makes the following findings:
1. The court has subject matter jurisdiction.
2. The Separation Agreement is a contract between the parties.
3. The terms of the Separation Agreement with respect to the QDRO are clear and unambiguous. CT Page 5680
4. The phrase upon his retirement but no later than his age 65 does not specify that retirement and age 65 are synonymous.
5. The Plaintiff elected to take early retirement having knowledge of his agreement with the Defendant that she was to receive $800 per month notwithstanding whether he retired early or at normal retirement age i.e. 65.
The Defendant's Motion for Compliance is granted and the Plaintiff's Motion to Dismiss is denied.
Counsel are ordered to prepare a QDRO which will provide the defendant with $800 per month retroactive to the date of the Plaintiff's retirement. The defendant's other prayers for relief are denied. The court reserves jurisdiction.
BY THE COURT
Caruso, J.